DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 24 is not supported in the original specification. Nowhere in the specification does it mentioned anything about the enclosed space is substantially impermeable to fluid. Noting that substantially impermeable does not necessary means that it is impermeable. While one can say that it is implied in applicant’s enclosed space but that would be a 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5,8,9,21,22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kovarik et al. (as above) in view of Erlich et al. (US 7060182 B2).
For claim 1, Kovarik et al. disclose an aquarium cleaning device (the device is structurally capable of being used to clean an aquarium) comprising: 
a body (the frame including 12,20,etc. for figs. 1-8) adapted to be held by a human hand wherein said body comprises: 
a first end defining an opening (not numbered but shown as the end where ref. 24 connects thereto); 
an interior housing a pump (col. 2, lines 35-65, col. 16, lines 10-15, 50-57), wherein application of force in a first direction by the pump causes fluid to enter the interior and be expelled from the interior through the opening in the body (col. 10, lines 55-67, col. 11, lines 1-4, col. 17, lines 6-11, col. 19, lines 30-35, these excerpts state that water and/or air can be expelled by the pump to dislodge waste and suction the waste at the same time); 
a barrel member (not numbered but shown as the barrel member connected to ref. 12 from ref. 24; for examples, figs. 6,8 show a barrel member connecting ref. 12 to ref. 24; also, col. 16, lines 10-15, mentioned a conduit) that is tubular in shape having an open first end and an open second end, wherein the barrel is hollow such that fluid from the opening is adapted to flow from the first end and out of the second end, and 
a cleaning accessory (24) adapted to be selectively received by the second end of the barrel in order to receive the fluid from the barrel.
However, Kovarik et al. are silent about an inlet and a passage for a flow of fluid from the inlet to the opening; hence, wherein application of force in a first direction by the pump causes fluid to enter the interior through the inlet and be expelled from the interior through the opening in the body. 
Erlich et al. teach a pool cleaner that can be used to clean aquarium, the cleaner comprising a body (16 or 120), the body further defines an inlet (24 or 128) and a passage (the flow path of the housing or body to the interior of the body) for a flow of fluid from the inlet to the opening (fig. 8, the end where ref. 24 is located is the first end of the body or fig. 18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an inlet and a passage as further taught by Erlich et al. for a flow of fluid from the inlet to the opening defined by the first end of the body of Kovarik et al. in order to allow and to control water flowing in and out of the body (col. 3, lines 60-67 of Erlich or the description for embodiment of fig. 18).
The combination of Kovarik et al. as modified by Erlich et al. would result in wherein application of force in a first direction by the pump (of Kovarik) causes fluid to enter the interior through the inlet (as modified with Erlich because the inlet in Erlich allows water to enter the body and exit out of the body per col. 3, lines 62-63) and be expelled from the interior through the opening in the body.


	For claim 3, Kovarik et al. as modified by Erlich et al. (emphasis on Kovarik) further teach wherein the cleaning accessories is a curved nozzle (as shown in figs. 6,8).  
 	For claim 4, Kovarik et al. as modified by Erlich et al. (emphasis on Kovarik) further mentioned about a motor in the background of the invention and electricity throughout the patent. However, it is unclear if Kovarik as modified by Erlich et al. (emphasis on Kovarik) teach the body further comprises a motor in electrical connectivity with the pump. 
	In addition to the above, Erlich et al. teach the body (16) housing a motor in electrical connectivity with a pump (col. 5, lines 29-43). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a motor as further taught by Erlich et al. in electrical connectivity with the pump of Kovarik et al. as modified by Erlich et al., for such members are notoriously well known in the art to be used together for stronger pumping action for the cleaner to operate. 
	For claim 5, Kovarik et al. as modified by Erlich et al. are silent about wherein the body further comprises one or more batteries in connection with the motor. In addition to the above, Erlich et al. teach wherein the body further comprises one or more batteries in connection with the motor (col. 5, lines 29-43). It would have been obvious to one 
	For claim 8, Kovarik et al. as modified by Erlich et al. (emphasis on Kovarik) teach wherein the pump is adapted to provide force in a second direction to cause fluid to flow into the opening defined by the first end of the body to facilitate removal of the fluid (functional recitation to which the pump of Kovarik can and does performed the intended function; see col. 10, lines 55-67, col. 11, lines 1-4, col. 17, lines 6-11, col. 19, lines 30-35, these excerpts state that water and/or air can be expelled by the pump to dislodge waste and suction the waste at the same time). 
	For claim 9, Kovarik et al. as modified by Erlich et al. (emphasis on Kovarik) teach wherein the fluid is selected from the group consisting of water and air (col. 10, lines 55-67, col. 11, lines 1-4, col. 17, lines 6-11, col. 19, lines 30-35, these excerpts state that water and/or air can be expelled by the pump to dislodge waste and suction the waste at the same time).	
For claim 21, Kovarik et al. as modified by Erlich et al. would result in wherein the opening (of Kovarik) is disposed further forward than the inlet on the first end of the body (as modified with Erlich, Erlich’s inlet 24 or 128 is disposed behind or rearward than the opening in Erlich, which would be the same as modified to Kovarik).  
For claim 22, Kovarik et al. as modified by Erlich et al. would result wherein the inlet is disposed on the first end of the body (as taught by Erlich, the inlet 24 or 128 is at the first end of the body, thus, would be the same when modified to Kovarik).

Not explained are a handle portion adapted to be held by a human hand; and an interior comprising a passage for a flow of fluid from the inlet to the opening; the barrel member’sApp. No. 15/864,904Amendment transmitted: March 1, 2021Re: Advisory Action mailed: February 11, 2021 the first end is adapted to be selectively received by the distal end of the body at the opening defined in the body; wherein application of force in a first direction by the pump causes fluid to enter the passage through the inlet and be expelled from the barrel member through the second end in a targeted direction.  
Kovarik et al. as modified by Erlich et al. teach a handle portion (fig. 6 or fig. 8, where the user handled the device; also, anywhere along the device can be a handle portion because the user can pick up the device by the conduit member connected to or in between ref. 12 and ref. 20) adapted to be held by a human hand; and an interior (of ref. 12) comprising a passage (as modified with Erlich) for a flow of fluid from the inlet (as modified with Erlich) to the opening; the barrel member’sApp. No. 15/864,904Amendment transmitted: March 1, 2021Re: Advisory Action mailed: February 11, 2021 the first end is adapted to be selectively received by the distal end of the body at the opening defined in the body (functional recitation to which the barrel member of Kovarik can and does performed the intended function); wherein application of force in a first direction by the pump causes fluid to enter the passage through the inlet and be expelled from the barrel member through the second end in a targeted direction (as taught by Kovarik et al. as modified by Erlich et al.; noting that col. 10, lines 55-67, col. 11, lines 1-4, col. 17, lines 6-11, col. 19, lines 30-35, of Kovarik et al. state that water and/or air can be expelled by the pump to dislodge waste and suction the waste at the same time).

For claim 25, Kovarik et al. as modified by Erlich et al. further teach the device being transparent (col. 19, lines 21-23 of Kovarik et al.) but did not specifically state that the barrel member is transparent. It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the barrel member of Kovarik et al. as modified by Erlich et al. be transparent, in order to allow the user to see visually inside the barrel member. 
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. Applicant argued the following:
The Examiner attempts to remedy this shortcoming by pointing to the pool cleaner of Erlich and contends that ref. 24 is comparable to the aforementioned inlet of claim 1. However, a careful reading of the Erlich would reveal that ref. 24 is, in fact, not an inlet. For one, the specification is consistent in referring to these ports as "water discharge ports" (i.e., the opposite of an inlet), and repeatedly discusses how water flows out of these water discharge ports from within the interior of the pool cleaner when an impeller (ref. 82) is activated (see, e.g., col. 3, lines 63-67; col. 4, lines 1-3 and lines 34-37). 

	While ref. 24 is being referred to as discharge ports or apertures, the word discharge can be interpreted as discharged into the ports or discharged out of the ports. This is clearly explained in col. 3, lines 61-64 of Erlich, where they stated “water discharge ports or apertures 24…, and for allowing water to flow into and out of the hollow portions”. For allowing water to flow into clearly indicates that it is an inlet. Thus, discharge is not only meant for discharge out but can mean discharged into. 
	In addition, in another embodiment of Erlich, they teach intake ports 128 for the inflow of water into the housing. Thus, it is clear that Erlich et al. teach inlet even though they may called it water discharge ports. 
Further, nowhere in Erlich does the specification actually teach or suggest establishing a flow of fluid from these water discharge ports to an opening in the body, as would be the case if these water discharge ports were actually inlets.

	Erlich does not have to state as such because clearly from the figures, inlets 24 or 128 lead to an opening in the body, which “an opening” can be any space or area that is opened in the body. In addition, as explained in the above, refs. 24 and 128 are inlets. 
 	Claim 1 has been amended to clarify that application of force in a first direction by the pump causes fluid to flow in the following sequential order: from the inlet, into the interior, through the opening in the body, through the barrel (from the first end thereof to the second end thereof), and to a cleaning accessory selectively received over the second end of the barrel.

	The amended claim 1 reads on the combination of Kovarik et al. as modified by Erlich et al. because Kovarik et al. teach their device to suck in water and/or expelled 
	In addition, applicant’s claimed limitation does not claim the order as argued. The claimed limitation only state “the pump causes fluid to enter the interior through the inlet and be expelled from the interior through the opening in the body” and the rest of the claimed limitation is functional recitation of “adapted to” for the barrel member. 
These excerpts are: (1) col. 10, lines 55-60 through col. 11, lines 1-4; (2) col. 17, lines 6-11; and (3) col. 19, lines 30-35. Excerpt (3) discloses suctioning, but not expelling. Excerpt (2) discloses the concept of including a mulcher-type of mechanism to reduce the size of debris. However, the mulcher-type mechanism disclosed therein does not expel fluid.

 	Clearly col. 10, lines 55-60 stated “either water or air stream can be further provided to assist in the dislodging of sediment”. Then the paragraph goes on and described water stream exiting the device, thus, this is clearly not just suctioning but expelling. Note that although the examiner points out lines 55-60, applicant is required by MPEP 2141.02 VI which states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”, to read or review the whole teaching of the reference and not just what is being referenced thereto. 
Notably, nowhere in excerpt (1), nor elsewhere in Kovarik for that matter, does Kovarik in any significant way disclose how exactly the apparatus is able to "direct a stream of the exiting water-stream ... toward an area of interest." Sure, a valve is disclosed. But what kind of valve? Where on the device is the valve incorporated? How is it incorporated? And even if it is incorporated, how does the device thereby establish and direct a stream of water and/or air through a barrel to a cleaning accessory? Without technical details that would enable a person skilled in the art to actually utilize the apparatus of Kovarik to "direct a stream of the exiting water-stream."

	Regardless of the valve or not, the claimed limitation does not limit to not having a valve or other components. Applicant should argued what is being claimed and not what Kovarik teaches more or less than applicant’s invention. The fact that Kovarik discloses additional structure not claimed is irrelevant, especially within the scope of the “comprising” limitation. In addition, “In certain embodiments…” is not the embodiments that the examiner relied on for the rejection based on the claimed limitation because nowhere in the rejection did the examiner reference to any valve or directing stream from the exiting water-stream. Furthermore, applicant’s claimed limitation in regard to direction or flow is merely functional recitation to which the device of Kovarik can and does performed the intended function. For example, “an opening such that application of force in a first direction by the pump causes fluid to be expelled from the interior of the body through the opening of the body”, which clearly, the opening in Kovarik does performed this function. Another example, “an inlet and a passage for a flow of fluid from the inlet to the opening”, which Erlich’s inlet and passage do perform the function, thus, combined with Kovarick would result in the same.
In view of this understanding, fluid of the claimed invention is adapted to flow through the opening in the first end of the body, through the barrel member (from the first end to the second), and to the cleaning accessory. Nowhere in Kovarik, not in excerpt (1) nor elsewhere, is this taught.
	It appears that applicant does not understand Kovarik fully because applicant only concentrate on certain excerpts and not the invention as a whole. Kovarik clearly stated that their device can suction or expel water or fluid. For cleaning, Kovarik clearly teaches the barrel member expelling water or fluid to a cleaning accessory to clean the area as desired. Excerpt (1) clearly stated this, thus, it is unclear to the examiner that applicant does not see this. Perhaps applicant is focusing only lines 55-60 but if one reads on through, the device does expel water or fluid to the barrel member and then to the cleaning member. 
Applicant respectfully traverses the Examiner's determination that it is "irrelevant as to the valve, how it is placed and function." See Advisory Action dated February 11th, 2021, page 5. Here, Applicant submits that it actually is relevant that a valve is not claimed in claim 1. While not conceding to this point, if it is assumed that Page 14 of 17 Kovarik teaches expelling water in the same way the aquarium cleaning device of the present application expels fluid, then omission of such a valve in claim 1 would be evidence of unobviousness. Thus, the aquarium cleaning device of the present disclosure is distinguished over the apparatus of Kovarik because, among other reasons, it does not require a valve (which would further likely require another motor) to generate the flow of fluid described above. 

A valve is not being claimed, let alone a valve that direct a stream from an exiting water-stream toward an area of interest, thus, applicant’s argument is irrelevant. Applicant should argued what is being claimed and not what Kovarik teaches more or less than applicant’s invention. The fact that Kovarik discloses additional structure not claimed is irrelevant, especially within the scope of the “comprising” limitation. In addition, “In certain embodiments…” is not the embodiments that the examiner relied on for the rejection based on the claimed limitation because nowhere in the rejection did the examiner reference to any valve or directing stream from the exiting water-stream. Furthermore, applicant’s claimed limitation in regard to direction or flow is merely  
Erlich fails again to remedy the shortcomings of Kovarik. That is to say, Erlich does not teach establishing a flow of fluid from an opening in the body, through a barrel, and to a cleaning accessory. Rather, the pool cleaner of Erlich only discloses dispersing water through water discharge ports disposed on the sides of the pool cleaner body.

	Erlich was not relied on for the argued features, please see above as to what Erlich was relied on for. Thus, applicant’s argument is irrelevant because the examiner did not relied on Erlich for “establishing a flow of fluid from an opening in the body, through a barrel, and to a cleaning accessory”.
The Examiner contends that the pump of Kovarik can and does perform the intended function. However, upon reading excerpt (1), it is clear that it, in fact, does not. As stated above, a valve may be used but is not further enabled. If anything, for the sake of argument, a second, wholly separate pump would be required for redirecting the diverted water. 

	The pump has to provide a force of some sort for expelling and suctioning and not a valve. A valve does not do this. It is the pump that provides the force to the valve and the valve “guides” the water stream. Clearly, without the pump, the valve cannot cause fluid to enter from the inlet, into the interior, through the opening in the body, through the barrel (from the first end thereof to the second end thereof), and to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Son T Nguyen/Primary Examiner, Art Unit 3643